             Case 20-10535-MFW           Doc 46-1    Filed 07/28/20      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                              Chapter 7

 DIRECTSTREAM, LLC,                                  Case No. 20-10534 (MFW)

                               Debtor.


 In re:                                              Chapter 7

 DIRECTSTREAM FEDERAL, LLC,                          Case No. 20-10535 (MFW)
                                                    Hearing Date: Sept. 2, 2020 at 2:00 p.m. (ET)
                               Debtor.              Obj. Deadline: August 12, 2020 at 4:00 p.m. (ET)


  NOTICE OF MOTION OF INTEL CORPORATION FOR AN ORDER (I) STAYING
 PATENT INFRINGEMENT ACTION PURSUANT TO SECTION 362(a) OR SECTION
          105(a) OR (II) MODIFYING THE AUTOMATIC STAY AND
                        GRANTING RELATED RELIEF

              PLEASE TAKE NOTICE that today, Intel Corporation (the “Intel”) filed the
Motion of Intel Corporation for an Order (I) Staying Patent Infringement Action Pursuant
to Section 362(a) or Section 105(a) or (II) Modifying the Automatic Stay and Granting
Related Relief (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that objections, if any, to approval of the
Motion must (a) be in writing; (b) be filed with the Clerk of the Bankruptcy Court, 824 Market
Street, 3rd Floor, Wilmington, Delaware 19801, on or before August 12, 2020 at 4:00 p.m. (EDT)
(the “Objection Deadline”); and (c) served so as to be received on or before the Objection Deadline
by the undersigned counsel to the Debtors.

               PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

           PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION
WILL BE HELD ON SEPTEMBER 2, 2020 AT 10:00 A.M. (EDT) BEFORE THE
HONORABLE MARY F. WALRATH, AT THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR, COURTROOM
#4, WILMINGTON, DELAWARE 19801.
         Case 20-10535-MFW   Doc 46-1   Filed 07/28/20    Page 2 of 2




           IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.

                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                 /s/ Derek C. Abbott
                                 Derek C. Abbott (No. 3376)
                                 Taylor M. Haga (No. 6549)
                                 1201 N. Market Street, 16th Floor
                                 P.O. Box 1347
                                 Wilmington, Delaware 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 Email: dabbott@mnat.com
                                           thaga@mnat.com

                                 and

                                 PILLSBURY WINTHROP SHAW PITTMAN LLP
                                 Andrew M. Troop (pro hac vice admission
                                 pending)
                                 31 West 52nd Street
                                 New York, NY 10019-6131
                                 Telephone: (212) 858-1000
                                 Facsimile: (212) 858-1500
                                 andrew.troop@pillsburylaw.com

                                 Dania Slim (pro hac vice admission pending)
                                 324 Royal Palm Way, Suite 220
                                 Palm Beach, FL 33480-4309
                                 Telephone: (202) 663-9240
                                 Facsimile: (202) 663-8007
                                 dania.slim@pillsburylaw.com

                                  Counsel for Intel Corporation
